NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0692n.06
                           Filed: September 25, 2007

                                           NO. 06-4611

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


JOSEPH W. COLE, II, et al.,                           )
                                                      )
       Plaintiffs-Appellants,                         )       ON APPEAL FROM THE UNITED
                                                      )       STATES DISTRICT COURT FOR
v.                                                    )       THE SOUTHERN DISTRICT OF
                                                      )       OHIO
AMERICAN COMMUNITY SERVICES,                          )
INC., et al.,                                         )
                                                      )
       Defendants-Appellees.                          )



       Before: CLAY and GIBBONS, Circuit Judges; and HOOD, Chief District Judge.*



       PER CURIAM. Plaintiffs appeal the decision of the district court granting summary

judgment in favor of Defendant American Community Services, Inc. Having reviewed the record

and the applicable law, and having the benefit of oral argument and the parties’ briefs, we determine

that no jurisprudential purpose would be served by a panel opinion and AFFIRM the district court’s

decision for the reasons stated in that court’s opinion. The district court’s decision to disregard

Plaintiff Cole’s affidavit was proper under the reasoning announced by this Court in Aerel, S.R.I. v.

PCC Airfols, LLC, 448 F.3d 899 (6th Cir. 2006). Accordingly, the district court correctly found that

the evidence viewed in the light most favorable to Plaintiffs did not support their state law tort


        *The Honorable Joseph M. Hood, Chief United States District Judge for the Eastern
District of Kentucky, sitting by designation.
claims and that Defendant was entitled to judgment as a matter of law.




                                               2